Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment filed 10/05/2022 has been entered. Claims 5-13 is/are cancelled and pending claims 1-4, 14-18 are addressed below. 

Double Patenting
Applicant is advised that should claim 16 be found allowable, claim 17 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 16, 17, 18, as dependent of claim 1, recite “the connecting portion”, which lacks proper antecedent basis in the claim. As best understood, these claims should be depending upon claim 14 for proper antecedent basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo (US 20180160831) in view of Tsai (US 20200069094).
	Regarding claim 1, Yoo discloses a washable straw (abstract, fig. 7), comprising: 
a middle connecting body (a portion of 110a with portions 110c); 
a first snap-fitting body (another portion of 110 with 138a) connected with one side of the middle connecting body; and 
a second snap-fitting body (110b and 120') connected with another side of the middle connecting body opposite to the first snap-fitting body, the first snap-fitting body and the second snap- fitting body being movably connectable by snap-fitting (see fig. 7), 
wherein the second snap-fitting body is provided with a curved surface structure (at 110b), 

    PNG
    media_image1.png
    481
    817
    media_image1.png
    Greyscale
 
Examiner's Annotated Figure 1 (Yoo)
wherein a first snap- fitting portion 138a is formed on the first snap-fitting body, wherein a second snap-fitting portion 138b is formed on the second snap-fitting portion, 
wherein the first snap-fitting body and the second snap-fitting body are coupled to form the washable straw (fig. 7) into a tubular shape (a straw is a tube, therefore, having tubular shape when assembled), wherein the curved surface structure 110b extends substantially beyond the first snap- fitting body (see fig. 7), wherein an outer surface of the curved surface structure is adjacent to an inner surface (at a portion of 110a) of the middle connecting body, wherein the curved surface structure overlaps with a portion of the middle connecting body.
	Yoo does not teach the second snap-fitting body is a sickle-shaped.
Tsai discloses a straw 1 in the same field of endeavor, having the snap-fitting portions at 12 and 13 (fig. 4) to resemble a sickle shape, i.e. bent portions with tapering ends. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yoo to incorporate the teachings of Tsai to provide the second snap-fitting body is a sickle-shaped, since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23. Applicant appears to have placed no criticality in having the second snap-fitting body having sickle shape, according to par. 31 of the publication: “the second snap-fitting body 13 may be in the shape of a sickle” (emphasis included). 
Additionally, in the alternative where applicant insist that the “tubular shape” requires a round/circular cross-section tube shape, In various embodiments of Yoo reference, the straws are shown can be circular cross-sectioned tubular shape (figs. 4a-4b, figs. 8a-8b) or square cross-sectioned tubular shaped (fig. 7). Tsai also show the straw with fitting portions 12 and 13 being coupled (fig. 3) to form the straw into a circular cross sectioned tubular shape (fig. 2). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yoo to incorporate the teachings of Tsai to provide the straw being formed into a tubular shape upon coupling the first and second snap-fitting bodies, since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.

Re claim 2, Yoo discloses an inner side (at 110a near 138a) of the first snap-fitting body protrudes towards center of the straw to form the first snap-fitting portion (138a), an outer side (at portions 110b, 120’ at 138b) of the second snap- fitting body recesses towards center (center of 140, see fig. 7) of the straw to form the second snap- fitting portion (138b), wherein the first (138a) and second (138b) snap-fitting portions are configured to snap fit and connect to each other (see fig. 7), the first and second snap-fitting portions have matching shapes (see fig. 7), and the first snap-fitting portion (138a) is receivable in the second snap-fitting portion (138b).
Re claim 14, Yoo discloses the second snap-fitting body may connect with the middle connecting body through a connecting portion (120) having a thickness that is less than that of the middle connecting body and the second snap-fitting body (thickness at 120 is less than thicker portions of 110c, 110b). 
Re claim 15, Yoo, as modified, discloses the washable straw according to claim 1, but Yoo does not teach the middle connecting body, the first snap-fitting body, and the second snap- fitting body are made of a silicone material.
	However, Tsai teaches a straw (fig. 1) in the same field of endeavor having the sheet 100 that constitute the straw tube being made of silicone (par. 21). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yoo to incorporate the teachings of Tsai to provide the washable straw according to claim 1, but Yoo does not teach the middle connecting body, the first snap-fitting body, and the second snap- fitting body are made of a silicone material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Re claims 16-17, Yoo discloses the middle connecting body, the first snap-fitting body, the second snap-fitting body, and the connecting portion are integrally formed (see fig. 7).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo US (20180160831) in view of Tsai (US 20200069094), further in view of Ng (US 20200214485).
Re claim 18, Yoo, as modified, discloses the washable straw according to claim 1, wherein the thickness of the connecting portion is between 0.5-1.5 mm.
	Ng discloses a straw in the same field of endeavor (fig. 4c) where the straw wall can have a thickness of between 0.5 mm to 4mm (par. 57). 
	Given the range of thickness known to be used for straw wall, a person of ordinary skill in the art would have had the technological capability to utilize a smaller or larger range of the known thickness for different parts of the straw wall according to the desired product outcome, i.e. thinner wall for lighter product or a thicker wall for sturdier product. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the thickness of the connecting portion being between 0.5-1.5 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo US (20180160831) in view of Tsai (US 20200069094), further in view of Leadbetter (US 2782805).
Re claims 3-4, Yoo, as modified, discloses the washable straw according to claim 2, wherein the first snap-fitting body comprises: a first connecting body (see annotated figure 1) having one end connected with the middle connecting body and another end connected with the first snap-fitting portion.
Yoo fails to teach a pointed groove provided in a connecting region of the first connecting body and the first snap-fitting portion; and a pointed protrusion provided in an end tip region on an outer side of the first snap-fitting portion (claim 3); and the second snap-fitting body comprises: a pointed protrusion provided on one side of the second snap-fitting portion, and mating with the pointed groove, and an inclined surf ace structure provided on another side of the second snap-fitting portion, and mating with the pointed protrusion of the first snap-fitting body (claim 4).
Leadbetter discloses a tube structure with snap-fitting portions structures 6 matching in shape. Leadbetter teaches a pointed groove (see annotation below) provided in a connecting region of the first connecting body and the first snap-fitting portion; and a pointed protrusion (see annotation below) provided in an end tip region on an outer side of the first snap-fitting portion (claim 3); and the second snap-fitting body comprises: a pointed protrusion (see annotation below) provided on one side of the second snap-fitting portion, and mating with the pointed groove, and an inclined surface structure (see annotation below) provided on another side of the second snap-fitting portion, and mating with the pointed protrusion of the first snap-fitting body (claim 4).


    PNG
    media_image2.png
    381
    940
    media_image2.png
    Greyscale

It is noted that even though the tube structure in Leadbetter is not a straw, the teaching of the snap-fitting for tubular structure is reasonable pertinent to the snap-fitting feature in straw, as addressed by the inventor. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yoo to incorporate the teachings of Leadbetter to substitute the protrusion and groove structure in Yoo with the matching pointed protrusions, pointed groove and inclined surface structure taught by Leadbetter. The substitution of one known element (rounded matching protrusion and recess) as taught by Yoo with another (matching pointed protrusion and groove with inclined surface structure) as taught by Leadbetter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the substitution of snap-fitting configuration would have yielded predictable results, namely, connecting opposite end portions of the straw wall. 

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
For the purpose of compact prosecution, the examiner suggests incorporating claims 3 and 4 into claim 1 and further specifying that “a thickness of the first snap-fitting portion at a portion between the pointed protrusion and pointed groove is greater than a thickness at the connecting region between the first connecting body and the first snap-fitting portion” as potential claim amendment to overcome the current rejection of record. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUONGMINH NGUYEN PHAM whose telephone number is (571)270-0158. The examiner can normally be reached 8AM - 4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 570-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUONGMINH N PHAM/           Primary Examiner, Art Unit 3752